Citation Nr: 0503937	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  02-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to initial increased evaluation for tarsal tunnel 
syndrome of the left ankle: in excess of 10 percent from 
October 5, 2001 to January 23, 2003, and in excess of 20 
percent on and after January 24, 2003.


INTRODUCTION

The veteran served on active duty from July 6, 2000 to 
October 4, 2001.

The current appeal to the Board of Veterans Appeals (Board) 
arose from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The RO granted entitlement to service connection for tarsal 
tunnel syndrome of the left ankle with assignment of a 10 
percent evaluation effective October 5, 2001, the day 
following the date of her separation from active service.

In May 2003 the RO granted entitlement to an increased 
evaluation of 20 percent for tarsal tunnel syndrome of the 
left ankle effective January 24, 2003.

In February 2004 the Board remanded the case to the RO for 
further development and adjudicative action.

In December 2004 the RO affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.

The Board notes that the appellant, when examined by VA in 
April 2004, reported that she had undergone a tarsal tunnel 
release in April 2003.  The records pertaining to this 
surgery have not been obtained and associated with the claims 
for consideration of entitlement to temporary total 
evaluations pursuant to the criteria of 38 C.F.R. §§ 4.29, 
4.30 (2004).  Additionally, the Board notes that the RO did 
not consider assignment of separate evaluations for surgical 
scarring referable to this surgery as reported on the April 
2004 VA examination.  These matters are further addressed in 
the REMAND portion of this decision below.

The above discussed matters are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on her part.


FINDINGS OF FACT

1.  From October 5, 2001 tarsal tunnel syndrome of the left 
ankle has been productive of symptomatology more compatible 
with not more than severe incomplete paralysis, with no 
additional functional loss due to pain or other pathology.

2.  From October 5, 2001, tarsal tunnel syndrome of the left 
ankle has not been productive of complete paralysis, with no 
additional functional loss due to pain or other pathology.


CONCLUSION OF LAW

The criteria for initial increased evaluation of 20 percent 
for tarsal tunnel syndrome of the left ankle have been met 
from October 5, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.20, 4.40, 4.45, 4.59, 
4.71a, 4.124a, Diagnostic Codes 8725-8525 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was 
intermittently evaluated for complaints of left ankle pain 
found to be reflective acute tarsal tunnel syndrome of the 
left ankle with lateral plantar nerve involvement.

An October 2001 report of private medical examination shows 
the veteran was evaluated for complaints of left ankle 
sprain.  X-ray of the left ankle was negative for any 
fracture, dislocation, bone destruction or other bone or 
joint abnormality.  There were no unusual soft tissue 
calcifications.

The veteran filed a claim of entitlement to service 
connection for tarsal tunnel syndrome of the left ankle in 
November 2001.

VA conducted a medical examination of the veteran in April 
2002.  She complained of pain, weakness, stiffness, swelling, 
inflammation, instability, and numbness, specifically in her 
three lateral toes and in the arch.  Pain was caused by 
walking or running and long periods of sitting caused 
stiffness.  Exacerbations occurred about once a week, lasted 
two or three days, and were excruciating.  She had tried 
Percocet and ibuprofen in the past for pain.  She had had two 
courses of physical therapy.  She had received 
"electroshock" therapy for the foot twice a week for two 
weeks in April 2001.  

The second was for strengthening in August 2001 which helped 
a bit.  She was limited as far as walking, shopping, pushing 
a lawn mower, or climbing stairs because excessive pressure 
caused pain and swelling.  She was currently not employed and 
had last been employed in November 2001.

On examination the veteran stated that her left foot was one-
half shoe size larger than the right.  There were no signs of 
abnormal weight bearing of the feet.  She currently had no 
need of ambulatory aids, but in the past had required 
crutches and a splint.  She occasionally used an ankle brace, 
more as a preventive measure when she knew she was going to 
have increased activity.  Posture and gait were normal.  She 
did not have limited function of standing and walking within 
the examination room.  Appearance of the ankle joint was 
within normal limits bilaterally.  

Range of motion of the left ankle was 0-15 degrees of 
dorsiflexion and plantar flexion was 0-45 degrees with pain.  
The lateral toes on the left foot had decreased sensation to 
light touch as compared with the rest of the foot and with 
the other foot.  The left foot was slightly more flatfooted 
than the right.  There was no angulation with or without 
weight bearing.  Tarsal tunnel syndrome of the left ankle was 
diagnosed.

A January 24, 2003 private medical report shows the veteran 
continued to have left ankle pain and tingling.  On 
examination she continued to have Tinel's overlying the 
tarsal tunnel.  She was very tender to compression at that 
site as well.  She continued to be neurovascularly intact.  
The impression was chronic tarsal tunnel syndrome of the left 
ankle.  

When seen in March 2003 she reported she continued to 
complain of chronic left ankle pain, weakness, pins and 
needles and tingling type sensation.  She stated that it had 
been causing her ankle to give out and she had frequently 
fallen numerous times.  On examination she continued to have 
marked Tinel's with tenderness at the tarsal tunnel.  She had 
some decreased range of motion, especially to eversion 
secondary to pain.  


The pertinent diagnostic impression was left foot chronic 
tarsal tunnel syndrome not responsive to conservative 
therapy.  She was being scheduled for release of the left 
foot tarsal tunnel.

VA conducted a special neurological examination of the 
veteran on April 6, 2004.  She reported that on April 17, 
2003, she had surgery done for tarsal tunnel release and 
obtained relief of symptoms for three months.  The symptoms 
had recurred and were getting progressively worse.  She 
complained of not having any feeling in three, four, and five 
toes of the left foot, arch of the left foot, and loss of 
feeling in the left toe.  She stated that she was able to 
walk without limitations even though at times she had 
difficulty in walking.  

She did not use a walking aid.  The left ankle had a tendency 
to give out and she felt weakness in the left ankle.  There 
was some tenderness at the surgical site.  She stated that 
she was not able to obtain any employment because of this 
disability.  She was also 24 weeks pregnant.  She used to 
work as a cashier at a grocery store and had not been working 
since November 2001.

On examination the veteran was able to walk normally without 
any walking aid.  She was obese.  There was a slightly curved 
scar present on the medial aspect of the left ankle measuring 
7.5 centimeters.  There was no swelling or edema of the left 
ankle present.  There was no tenderness present.  Motor 
function was intact without any weakness or atrophy.  
Reflexes were normal and symmetrical on both sides.  Sensory 
function revealed mildly decreased sensation on the patchy 
aspects of the second toe and there was some decreased 
sensation on the patchy aspects of the lateral side of the 
foot.

There was sensation present on the medial side of the foot 
and on the mid arch of the foot.  Range of motion of the left 
ankle was noted by the examiner to be within normal limits 
with plantar flexion to 65 degrees and dorsiflexion of 18 
degrees, with normal inversion and eversion.  Movements of 
the toes were normal.  There was no pain noted during the 
movements of the toes or left ankle.  The veteran was able to 
walk on her heels and toes.  There was no limitation in 
standing or walking.  

There was no limitation of movements of the left ankle or the 
toes of the left foot because of pain or weakness or fatigue.  
There was no pain noted during the movements of the left 
ankle and toes.  There were no changes in skin condition 
indicative of any disuse of the left ankle.

The examination diagnosis was status post tarsal tunnel 
release with mild residual numbness in three, four, and five 
toes of the left foot.  There examiner noted she had reviewed 
the claims file.  She recorded that there was no weakness 
noted in the left ankle or foot and there was no limitation 
of movement because of pain or weakness or fatigue.  There 
was no incoordination.  There was no complaint of pain and no 
pain noted during the movements of the left ankle or foot.  
The examiner noted that in her opinion there was no evidence 
of any disability to perform any average civilian employment.

A VA rehabilitation medicine examination report associated 
with electromyographic studies dated in April 2004 concluded 
in pertinent findings of mild residuals slowing of the left 
posterior tibial nerve at the tarsal tunnel with lateral 
plantar nerve branch involvement, normal left peroneal motor 
nerve conduction velocity, and decreased left posterior 
tibial ankle pulse.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).



The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Dorsiflexion of an ankle to 20 degree and plantar flexion of 
an ankle to 45 degrees is considered normal.  38 C.F.R. 
§ 4.71a, Plate II (2004).

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion, less than 30 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion.  38 C.F.R. § 4.71a; Diagnostic Code 
5270 (2004).

A 10 percent evaluation may be assigned for moderate limited 
ankle motion.  A 20 percent evaluation may be assigned for 
marked limited ankle motion.  38 C.F.R. § 4.71a; Diagnostic 
Code 5271 (2004).


A 10 percent evaluation may be assigned for ankylosis of 
subastragalar or tarsal joint in poor weight-bearing 
position, and 20 percent in good weight-bearing position.  
38 C.F.R. § 4.71a; Diagnostic Code 5272 (2004).

A 10 percent evaluation may be assigned for malunion of os 
calcis or astragalus with moderate deformity, and 20 percent 
with marked deformity.  38 C.F.R. § 4.71a; Diagnostic Code 
5273 (2004).

A 20 percent evaluation may be assigned for astragalectomy.  
38 C.F.R. § 4.71a; Diagnostic Code 5274 (2004).

A 10 percent evaluation may be assigned for mild incomplete 
neuralgia of the posterior tibial nerve, 10 percent when 
moderate, and 20 percent when severe.  A 30 percent 
evaluation may be assigned for complete paralysis of all 
muscles of the sole of the foot, frequently with painful 
paralysis of a causalgic nature; toes cannot be flexed; 
adduction is weakened; plantar flexion impaired.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8725 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the August 2002 rating decision, the 
December 2002 Statement of the Case (SOC), the January 2003, 
May 2003, and December 2004 Supplemental Statements of the 
Case (SSOCs) cite the law and regulations that are applicable 
to the appeal and explain why the RO denied the claim.  The 
December 2002 SOC set forth the text of the VCAA regulations.  

In addition, in February 2002, August 2003, September 2003, 
and February 2004 the RO sent letters to the appellant to 
explain the expanded VA notification and duty to assist 
obligations under the VCAA.  

In particular, the letters advised her of the evidence needed 
to substantiate her claim and advised her that private or VA 
medical records would be obtained if she provided the names 
and addresses of all sources of treatment and the 
approximate dates of treatment.  The RO did request private 
medical evidence as stipulated by the appellant.  Not all 
sources responded, however.

The letter further explained that the RO would help her 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if she furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the 
appellant on notice of the applicability and effect of the 
VCAA and of her rights and responsibilities under the new 
law.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made in August 
2002, after the appellant had been notified of the VCAA 
related duty to assist procedures.  Accordingly, the RO is 
consistent with the directives of Pelegrini, supra.

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to provide; (3) inform the 
claimant of the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
although the VCAA notice letters do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  As the Board has noted, the 
appellant has been afforded numerous opportunities to submit 
additional evidence.  

Consequently, in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied and that any error in not providing a timely notice 
to the appellant covering all content requirements is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  The 
record does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  

The appellant was afforded three VA medical examinations to 
ascertain the nature and extent of severity of her left ankle 
disability, the reports of which have been associated with 
the claims file.

Accordingly, the requirements of the VCAA have been satisfied 
and further remand of the appeal for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).  


Initial Increased Evaluation

The Board notes that the appellant was rated as 10 percent 
disabled due to the nature and extent of severity of her left 
ankle disability since the date of the grant of service 
connection until January 23, 2003.  The 10 percent evaluation 
was predicated on not more than mild or moderate disablement 
under diagnostic code 8725.  The RO granted an increased 
evaluation of 20 percent effective January 24, 2003, on the 
basis of a private report of medical examination.

While the Board agrees that the 20 percent evaluation is 
proper in contemplating severe disablement, the Board does 
not agree with the effective date assigned therefor.  In this 
regard, the Board notes that as early as August 2002, when 
the veteran was first examined by VA, she reported pain, 
weakness, stiffness, swelling, inflammation, instability, 
numbness, need for physical therapy to include electroshock 
therapy, and need for medication.  The actual clinical 
findings on the subject examination were certainly not 
indicative of the nature and extent of severity of her left 
ankle disability.

The Board is of the opinion that severe disablement as 
contemplated in the 20 percent evaluation under diagnostic 
code 8725 of the rating schedule was very much in evidence 
when the appellant was examined by VA in August 2002.  

The overall symptomatology more closely reflected a level of 
impairment contemplated in the 20 percent evaluation for 
severe disability.  Accordingly, the Board finds that the 20 
percent evaluation should be made retroactive to October 5, 
2001, the date of the grant of service connection for the 
left ankle disability.  Considering the appellant's provided 
history, it is readily apparent that she was severely 
disabled immediately subsequent to her separation from 
service.

The Board, however, does not find that complete neuralgia of 
the left posterior tibial nerve was demonstrated at any time 
during the appeal period, which would warrant assignment of 
the maximum schedular evaluation of 30 percent under 
diagnostic code 8725.  In this regard the Board notes that 
when examined by VA in November 2004, functional loss due to 
pain, incoordination, etc., were ruled out by the examiner.  
Thus, assignment of an increased evaluation on the basis of 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra, is not 
warranted.

The Board has considered assignment of the orthopedic 
diagnostic codes of the rating schedule; however, no 
evidentiary basis has been presented upon which to predicate 
an increased evaluation since the pertinent diagnostic 
criteria have not been met in the veteran's case at hand.  
For example, the only higher rating available is 30 percent 
under diagnostic code 5270; however, the veteran does not 
have ankylosis of the left ankle.  

In issuing the present determination, the Board has 
considered assignment of "staged" ratings as contemplated 
in Fenderson, supra.  In making effective the granted 
increased evaluation of 20 percent for disability of the left 
ankle retroactive to October 5, 2001, the Board finds no 
basis for assignment of "staged" ratings.


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria.  In April 2004 the VA examiner discounted any 
employment handicap resulting from the service-connected 
disability of the left ankle.


The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by her left tarsal tunnel syndrome of the 
left ankle.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.


ORDER

Entitlement to initial increased evaluation of 20 percent for 
tarsal tunnel syndrome of the left ankle is granted, subject 
to the governing criteria applicable to the payment of 
monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued VCAA notice letters to the veteran in 
connection with his current appeal in February 2002, August 
2003, September 2003, and February 2004.

The Board notes that when the veteran was examined by VA in 
April 2004, she reported having undergone a tarsal tunnel 
release in April 2003.  The records referable to the surgery 
have not been obtained and associated with the claims file 
for consideration of a temporary total evaluation based on 
hospitalization and/or convalescence pursuant to the 
provisions of 38 C.F.R. §§ 4.29, 4.30 (2004).

Also, the RO did not consider assignment of separate 
evaluations for residual scarring referable to the April 2003 
tarsal tunnel release.  It is to be noted that the criteria 
for rating skin-related disabilities such as scarring have 
been revised.  Examination is therefore warranted to assess 
residual post-surgical disablement.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  


Such notice should specifically apprise 
the appellant of the criteria pursuant to 
38 C.F.R. §§ 4.29, 4.30 (2004) referable 
to temporary total evaluations based on 
hospitalization for service-connected 
disability and convalescence thereafter; 
and the previous and revised criteria 
under 38 C.F.R. § 4.118 (2004) referable 
to rating skin disabilities to include 
residual scarring.
  38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  The VBA AMC should arrange for a VA 
special surgical examination of the 
veteran by an appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the nature, and extent of severity of 
residuals scarring from an April 2003 
tarsal tunnel release on the left ankle.

The claims file, previous and amended 
copies of 38 C.F.R. § 4.118 (2004), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
previous and amended criteria for rating 
scars:

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  



In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claims of entitlement to 
temporary total evaluations based on 
hospitalization and/or convalescence 
referable to the April 2003 left ankle 
surgery, and separate evaluations for 
residuals surgical scars.  In so doing, 
the VBA AMC should document its 
consideration of the provisions of 
38 C.F.R. §§ 4.29, 4.30, and the previous 
and revised criteria under 38 C.F.R. § 4. 
118.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until she is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claims, and may result in their denial.  38 C.F.R. § 3.655 
(2004).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


